Holmes, J.
The different sets of defendants all claim under a limitation to the “ heirs at law ” of Horatio W. Preston, each asserting that they are the persons designated. In order to decide between them, we must determine first whether the words “heirs at law” are to be taken to mean heirs at law, or next of kin, or persons entitled under the statute of distributions ; next, by what law the members of the class in question are to be ascertained; and then, finally, who they are.
Upon the first question, which turns on the construction of a Massachusetts instrument, and must depend on Massachusetts law, we have little doubt. The words are to be taken in their literal sense. It is true that Sweet v. Dutton, 109 Mass. 589, *455can only be reconciled with this construction by laying hold of minute differences, which might lead to the conclusion that in that case the settlor "meant simply that, if she failed to make a will, the law should take its course. But, upon questions of construction when no arbitrary rule is involved, it is always more important to consider the words and the circumstances than even strong analogies in earlier decisions. The successive neglect of a series of small distinctions, in the effort to follow precedent, is very liable to end in perverting instruments from their plain meaning. In no other branch of the law is so much discretion required in dealing with authority. Viewed as authority, however, Sweet v. Dutton, it should be noticed, relied largely on Mace v. Cushman, 45 Maine, 250, which has since been overruled in the State where it was decided (Lord v. Bourne, 63 Maine, 368); stands almost entirely alone (see Richardson v. Martin, 55 N. H. 45, 47); and is hardly to be reconciled with the generally accepted rules upon the subject. There is a strong presumption in favor of giving words their natural meaning, and against reading them as if they said something else, which they are not fitted to express.
In the present case, the property handed over was personalty, and, if the deed before us had contemplated a trust of personalty only, there would have been a stronger, although not necessarily a conclusive, argument in favor of construing an ultimate limitation to heirs in a sense adapted to the mode in which personal property devolves. But this deed authorized the fund to be invested in real estate, and looked to its possible division in that form. The donors stood indifferent between land and chattels, and were as ready to have the money put into one as the other. It was perfectly natural for them to select the mode of intestate succession to land as that on which to model their disposition, and we perceive no reason to doubt that they meant to do so. Clarke v. Cordis, 4 Allen, 466, 480. Mounsey v. Blamire, 4 Russ. 384. Smith v. Butcher, 10 Ch. D. 113.
The construction which we adopt puts an end to the claim of Horatio W. Preston’s widow. It is therefore unnecessary to consider whether any other meaning of the words would be broad enough to let her in, as in Sweet v. Dutton, ubi supra; or whether it would be confined to the next of kin, and thus give *456the property to the mother; or whether, if heirs meant persons taking under the statute of distributions, the widow would be excluded by the provisions of her husband’s will in her favor, coupled with the statutes applicable to the case.
The next, question is by what law the heirs of Horatio W. Preston are to be ascertained. If the trust had been created by a third person, there would be a strong argument that, as it was a Massachusetts trust, the donor must be supposed to have had in mind the Massachusetts law of descent, and to have meant those who would be the heirs of Horatio Preston in respect of Massachusetts lands, wherever Preston was domiciled, and that therefore the mother was entitled. Boyes v. Bedale, 1 Hem. & M. 798. See Sewall v. Wilmer, 132 Mass. 131. On the other hand, the fact that Preston was himself the donor may make against a construction which takes the determination of the class out from its ordinary dependence upon his will, so far as a change of domicil might affect it, and fastens it to a particular law. However this may be, we are content to assume, for the purposes of this case, that the law of Maryland, where Preston was domiciled at his death, is to determine who are his heirs. See Ross v. Ross, 129 Mass. 243, 257.
It remains to inquire whom the Maryland law designates. Unfortunately, the Maryland law designates different persons in different contingencies, and it may be argued plausibly enough that either class is the one to take here. The decision between them again depends upon the construction of the deed. At this stage, the debate is between the uncles and aunts of Horatio W. Preston, and his mother. It is argued for the former, that they are entitled as the persons who would have been heirs at law quoad this particular property, but for the settlement. For in order to ascertain who would have taken the property as heirs if it had been land, (it is tacitly assumed,) we must regard it as land throughout, and therefore, as the property came to Horatio from his father, although in the form of personal estate, we must consider it as if “ the estate descended on the part of the father,” and then the statute gives it to the uncles and aunts in terms, as the descendants of the grandfather on the part of the father. In the view which we take, it will be unnecessary to decide most of the points raised by this argument. We need not discuss *457whether, in order to ascertain the parties to whom personal estate is given under the designation “heirs at law,” it is necessary or proper to consider the fund as if it had been land at any moment except at the instant of vesting; or whether the statute would apply to land purchased by the son with personal estate received from the father; or whether, if the phrase “heirs at law ” were to be connected with the specific property at all, we must not consider the trust deed, which disposed of the fee and limited a new series of trusts, as the starting-point, and deal with it in the same way as if the donor had been a stranger, and therefore adjudicate in favor of the mother, as the person who would have inherited the property from Horatio W. Preston if he had taken as first purchaser. The cases on this delicately balanced question are not uniform, and we express no opinion upon it. Anon. Dyer, 133b, 134a. Counden v. Clerke, Hob. 29, 31. Godbold v. Freestone, 3 Lev. 406. Abbot v. Burton, 2 Salk. 590. Harris v. Bishop of Lincoln, 2 P. Wms. 135. Holloway v. Holloway, 5 Ves. 399, 404. Davis v. Kirk, 2 K. & J. 391. Aspden's estate, 2 Wall. Jr. 368, 447.
We think that the phrase “heirs at law” is not to be connected with this specific property for its interpretation. The settlement devests the whole estate from Horatio W. Preston, and gives none of it back to him in the event which has happened. The gift to heirs is simply an ultimate disposition, when all the special objects of the trust have failed. We think that, taking all the circumstances into account, including the somewhat artificial character of the importation of Maryland law into this instrument, the heirs at law meant are not those who might be such in an exceptional case, according to an exceptional rule of problematical application, but those who would inherit Horatio W. Preston’s land by the general law of descent. The law of Maryland would give any land of Horatio, except that which descended from his father, to his mother; and, upon the whole case, we think that his mother, Sarah S. Preston, was entitled to the fund. Decree accordingly.